PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/209,970
Filing Date: 14 Jul 2016
Appellant(s): Merz, Christopher, John



__________________
Daniel M. Fitzgerald
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 13, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 11, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
* Brief summary of the invention: 
This invention is a method of merging heterogeneous data types associated with payment card transaction data to enable personalization of recommendations for customers of the merchant.
* The summary of responses to Appellant’s arguments:
Re. 35 USC §101: Examiner maintains the rejection under 35 USC §101.

1. Response to arguments under 35 USC 101 (VII. ARGUMENT on pages 10-14 of the Appeal Brief under heading)
Argument 1: On page 11, 
	“The pending claims are not directed to a judicial exception (e.g., an abstract idea) under the 2019 PEG. The 2019 PEG describes a two-prong inquiry, below, for determining whether a claim is "directed to" the judicial exception (emphasis added):”
In response to Argument 1,
	“The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  

Argument 2: On page 12, 
	“In any event, even assuming for the sake of argument that the present claims recite a judicial exception enumerated in the 2019 PEG (which Applicant does not concede), the present claims integrate the alleged exception into a practical application under the second prong of Step 2A. The Office Action fails to properly account for the fact that the claimed system specifically addresses limitations of known recommender computer systems that arise from relying merely on the consumer's own historical data to provision recommendations.”
In response to Argument 2,


Argument 3: On page 13, 
	“With that said, even assuming for the sake of argument that the pending claims are directed to an abstract idea (which Appellant does not concede), the claims are directed to something "significantly more" than the idea itself In particular, "[t]he second step of the Alice test is satisfied when the claim limitations involve more than performance of well understood, routine, [and] conventional activities previously known to the industry." Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018) (emphasis added).”
In response to Argument 3,
“The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract 
For instance, the limitations of receiving… a first corpus of transaction data, storing… the first matrix in a first data structure, receiving… a second corpus of transaction data, storing… the second matrix in a second data structure, storing… the third matrix in a third data structure, receiving… a third corpus of transaction data, updating… the third matrix using the third corpus of transaction data, and providing… the offering recommendation for a first product are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of merging heterogeneous data types including the transaction data, i.e. recommending a product or service.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “merchant computing devices” and “a memory device”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a recommendation of a product or service to the user by merging heterogeneous data types including the transaction data, for which a computer is used as a tool in its ordinary capacity.  
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  Therefore, the claims are not patent eligible under 35 USC 101.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/YONGSIK PARK/Examiner, Art Unit 3695
December 17, 2021                                                                                                                                                                                                       



Conferees:
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695       
                                                                                                                                                                                                 /Vincent Millin/
Appeal Practice Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal